35 P.3d 1016 (2001)
333 Or. 6
Lon T. MABON, Petitioner,
v.
Hardy MYERS, Attorney General, State of Oregon, Respondent,
and
Ann Jackson, Hannah Davidson, Jeana Frazzini, Stephanie Van Zuiden, and Jann Carson, Intervenors.
SC S48518.
Supreme Court of Oregon, En Banc.
November 26, 2001.
On modified ballot title filed November 16, 2001.[*]
No appearance by petitioner or intervenors.
Holly A. Vance, Assistant Attorney General, Salem, filed the filing of modified ballot title for respondent. With her on the filing were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
The court in this ballot title review proceeding determined that the Attorney General's certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 34 (2002), failed to comply substantially with statutory standards. Mabon v. Myers, 332 Or. 633, 33 P.3d 988 (2001). Under Oregon Laws 2001, chapter 802, section 2 (now codified as ORS 250.085(8)), the court referred the ballot title to the Attorney General for modification. The Attorney General has filed a modified ballot title for the proposed initiative measure, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 34 (2002) states:
"AMENDS CONSTITUTION. PROHIBITS: ABORTION, PHYSICIAN-AIDED DYING, CERTAIN PAIN/BIRTHCONTROL METHODS, `MORTAL HARM' TO `INNOCENT' PERSONS
"RESULT OF `YES' VOTE: `Yes' vote prohibits: abortion; physician aid-in-dying; certain pain-control, birth-control methods; `mortal harm' to `innocent human life' from fertilization until `natural death.'
"RESULT OF `NO' VOTE: `No' vote retains current laws allowing abortion, physician aid-in-dying, pain-control and birth-control methods; rejects `protecting' `person' from fertilization until `natural death.'
"SUMMARY: Amends constitution. Under current law, abortion permitted before fetus becomes viable outside womb; after viability, abortion allowed if women's life endangered; woman may use birthcontrol methods effective after fertilization, including IUD's, morning-after pill, some oral contraceptives; pain control permitted that may hasten death; competent terminally-ill patient may choose physician-hastened death under Death with Dignity Act. Measure declares that `God Almighty,' not man, establishes `Human Personhood' at fertilization. Measure requires citizens, `in humility and obedience to Nature's God,' to `protect' from `mortal harm' all `innocent Human Life,' `acknowledging,' `protecting' `Human Person' from fertilization until `natural death.' Measure does not define terms quoted above. Measure prohibits abortion, physician aid-in-dying, birth-control methods taken after conception, paincontrol that may hasten death."
The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9).
NOTES
[*]  The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9). 332 Or. 633, 33 P.3d 988 (2001) (referring ballot title for modification).